Title: From George Washington to Brigadier General Casimir Pulaski, 26 January 1778
From: Washington, George
To: Pulaski, Casimir



Sir.
Head Quarters [Valley Forge] 26th Jany 1778.

I have received your two Letters of 20th and 25th Jany. the latter was communicated to the Forage Master, whose answer you will find annex’d—I can only repeat what has been already written on the subject, that if the Cavalry can procure a sufficiency of forage at the quarters first assigned them, that Situation is to be prefer’d—otherwise they must undoubtedly retire to the nearest place where this indispensible article can be obtained.
I have no objection to Capt. Craigs taking the Command of the Lance-men; you do not mention whether the matter has been proposed to himself and whether he is willing to accept it.
With respect to having the Prices of Articles necessary for the Cavalry, rated, as it is a matter intirely of civil cognizance it can only be done by the Authority of the State—The Scarcity of Rum is so great that the Infantry can only have it dealt to them on certain occasions—your men must therefore content themselves till times of greater plenty.
Your Officers complain that the Cavalry undergo severer duty now, than they did while they were in Camp—as rest and refreshment are two of the principal objects of your Removal from Camp, I hope you

will by proper arrangements give your men and horses an opportunity of reaping these benefits from their Winter Quarters.
There is a large Supply of Carabines arrived, at one of the Eastern Ports, and orders have been given to bring forward a sufficient number to furnish the Cavalry.

P.S. With this you will receive a Letter for Prince town which you will forward.

